 


109 HR 4040 IH: To amend the Internal Revenue Code of 1986 to provide that the deduction for certain attorney fees shall be fully allowable in computing both taxable income and alternative minimum taxable income.
U.S. House of Representatives
2005-10-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 4040 
IN THE HOUSE OF REPRESENTATIVES 
 
October 7, 2005 
Mr. Herger introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to provide that the deduction for certain attorney fees shall be fully allowable in computing both taxable income and alternative minimum taxable income. 
 
 
1.Certain attorney fees deductible in computing taxable income and alternative minimum taxable income 
(a)In generalSubsection (b) of section 67 of the Internal Revenue Code of 1986 (relating to 2-percent floor on miscellaneous itemized dedections) is amended by striking and at the end of paragraph (11), by striking the period at the end of paragraph (12) and inserting , and, and by adding at the end the following new paragraph: 
 
(13)any deduction under section 212 (relating to deduction for expenses for production of income) for attorney fees, paid by, or on behalf of the taxpayer in connection with damages received (whether by suit or agreement or whether as lump sums or periodic payments) by such taxpayer..  
(b)Effective dateThe amendments made by this section shall apply to attorney fees paid after the date of enactment of this Act, with respect to damages received after the date of enactment of this Act. 
 
